   Case: 1:19-cv-02436 Document #: 67 Filed: 05/29/20 Page 1 of 3 PageID #:338




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION


ETERNITY MART, INC. d/b/a                 )
GREAT DEALS OF TEXAS                      )
                                          )
            Plaintiff,                    )
                                          )       Case No. 19-cv-02436
            v.                            )
                                          )       Hon. Judge John J. Tharp, Jr.
NATURE’S SOURCES, LLC,                    )
                                          )       Magistrate Judge Harjani
            Defendant.                    )


                                JOINT STATUS REPORT

  (a) The progress of discovery

            The parties have yet to complete fact witness depositions, including the defense

     witnesses. Defendant issued additional written discovery on plaintiff after completing

     plaintiff’s witnesses’ depositions. The discovery is due on May 29, 2020. The parties are

     discussing the means by which the depositions of the defendant’s employees can be taken

     safely in light of the safety issues resulting from the COVID-19 pandemic.

            Defendant has issued a subpoena for records and 30(b)(6) subpoena for deposition

     on Amazon, a non-party with relevant documents and information in this case. Amazon

     has objected to both subpoenas.

  (b) The status of briefing on any unresolved motions

            Defendant has a motion to compel pending in Western District of Washington

     against Amazon to enforce a subpoena Defendant issued to Amazon. Defendant has also

     filed a motion to transfer the supervision of the motion to compel to the Northern District

     of Illinois. The Western District of Washington has not ruled on either motion. Defendant
    Case: 1:19-cv-02436 Document #: 67 Filed: 05/29/20 Page 2 of 3 PageID #:339




       reserves the right to file a motion to compel Amazon’s 30(b)(6) witness to appear for

       his/her deposition.

   (c) Settlement efforts

               The parties exchanged settlement demands and offers in 2019. But the parties do

       not believe further settlement efforts would be meaningful at this time. The parties can

       revisit settlement possibilities after completing fact discovery.

   (d) Provide an agreed proposed schedule (or alternative proposals) for the next 45 days

       The parties hope to complete fact discovery by July 31, 2020, with exception of discovery

       issued to Amazon.

   (e) Provide an agreed proposed revised discovery and dispositive motion schedule (or

       alternative proposals) in cases where the current schedule needs revision.

       The current fact discovery deadline is June 1, 2020. The parties would like to extend this

       deadline by 60 days to July 31, 2020.

   (f) Request any agreed action that the Court can take without a hearing

       The Court can set a revised discovery deadline without a hearing.

    (g) State whether the parties believe a telephonic hearing with the judge is necessary

       and time urgent

        The parties do not believe a telephonic hearing with the judge is necessary at this time.

The parties can reach out to the Court to set a hearing on status of discovery near the new

deadline to be set by the court.




                                                 2
     Case: 1:19-cv-02436 Document #: 67 Filed: 05/29/20 Page 3 of 3 PageID #:340




DATED:        May 29, 2020             Respectfully submitted,

 ETERNITY MART, LLC                    NATURE’S SOURCES, LLC
 By Its Counsel:                       By Its Counsel:
 /s/ Erin Russell                      /s/ Gary Zhao
Erin K. Russell                       Gary Zhao
THE RUSSELL LAW FIRM                  Yuan Zhou
650 W. Lake Street                    SMITHAMUNDSEN LLC
Suite 210A                            150 N. Michigan Ave., Ste. 3300
Chicago, IL 60661                     Chicago, IL 60601
erin@russellfirmchicago.com           (312) 894-3377 (Telephone)
                                      gzhao@salawus.com




                                          3
